Citation Nr: 0713180	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  00-11 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a postural right hand (major) tremor (secondary 
to the veteran's service connected cervical spine disability) 
from January 9, 1997 to October 18, 1998, and to a rating in 
excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
September 1963 to June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

A July 1966 RO decision granted service connection for 
residuals of a fracture of the 5th and 6th cervical vertebra 
(C5-6) with degenerative disc disease of the cervical spine 
and assigned a 10 percent rating for that disability.  A 
September 1987 RO decision increased the rating to 30 percent 
and a February 1989 rating action increased the evaluation 
for the cervical spine disability to 40 percent.  The June 
1987 RO decision that is the subject of this appeal granted 
service connection and assigned a separate 10 percent rating 
for the veteran's postural tremor of the right hand secondary 
to his service-connected residuals of a fracture of C5-6 with 
degenerative disc disease of the cervical spine.  The veteran 
appealed for a higher initial rating for his right hand 
tremor.  A November 1999 RO decision granted a 30 percent 
rating for the tremor, effective from November 19, 1998.  As 
the 30 percent evaluation is not the maximum rating allowed 
under the applicable rating criteria, and given the effective 
date assigned for the most recent increase, the veteran's 
appeal continues as styled on the title page of this 
decision.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

This matter has previously been before the Board and was 
remanded in September 2003 for procedural compliance and in 
June 2005 for further evidentiary development.  All required 
actions have been completed.  


FINDINGS OF FACT

1.  For the period of January 9, 1997 to October 18, 1998, 
the veteran's service-connected right hand tremor was 
manifested by an inability to handle fine tools or eating 
utensils consistent with moderate, but no more than moderate 
incomplete paralysis of the median nerve.  

2.  From October 19, 1998 to March 2005, the veteran's 
service-connected right hand tremor was manifested by reduced 
reflexes, with atrophy and weakness of the right thumb, which 
is consistent with no more than moderate incomplete paralysis 
of the median nerve; a surgical device was implanted in the 
veteran's brain in March 2005 but such was for the purpose of 
reducing the tremor associated with nonservice-connected 
Parkinson's disease.  


CONCLUSION OF LAW

1.  The criteria for an initial 30 percent rating for a 
tremor of the right hand, from January 9, 1997 to October 18, 
1998, but no more than 30 percent, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.20, 4.124a, Diagnostic Code 8515 (2006).  

2.  The criteria for an initial or staged rating in excess of 
30 percent for a tremor of the right hand, from October 19, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2006).  

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a May 2004 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
did not occur in this case as the VCAA had not been enacted 
at the time of the RO's initial denial.  The veteran was, 
however, provided with a VCAA notice letter in May 2004, 
which while temporally after the initial RO decision, did 
provide the veteran with adequate notice as to what was 
required to substantiate his claim, and made any timing 
deficiency a harmless, non-prejudicial error.   See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where Board addresses 
question not addressed by agency of original jurisdiction, 
Board must consider whether veteran has been prejudiced 
thereby).  Moreover, notwithstanding this belated notice, the 
Board determines that the RO cured this defect by providing 
this complete VCAA notice together with readjudication of the 
claim, as demonstrated by the September 2006 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.

In this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  The veteran has been 
provided the opportunity to respond to the VA letters and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and comprehensive examinations to evaluate the 
disability at issue have been conducted.  The examinations 
revealed findings that ware adequate for rating purposes 
during the entire period of time at issue.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability of the median nerve is rated under Diagnostic Code 
8515, which provides for evaluation based on incomplete or 
complete paralysis of the hand.  A 10 percent rating is 
appropriate for the major hand when mild incomplete paralysis 
is present; for moderate incomplete paralysis of the major 
hand, a 30 percent rating is warranted.  A 50 percent 
evaluation is assigned for severe incomplete paralysis of the 
major hand.  Finally, complete paralysis of the hand at the 
median nerve warrants a 70 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2006). 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran contends, in essence, that his right hand tremor 
is more disabling than currently evaluated.  The RO scheduled 
the veteran for a VA examination in July 1998, which he 
cancelled as he was going to be out of town on the date for 
which the examination was scheduled.  The veteran contacted 
the RO in October 1998 and was subsequently scheduled for an 
examination in November 1998.  The RO assigned a 30 percent 
evaluation for the veteran's right hand tremor but, assigned 
an effective date of award as October 1998, the date the RO 
determined the veteran's claim "had been reopened" due to 
his "failure to report" to the previous VA examination.  
The Board does not need to address this matter as the instant 
decision grants an initial rating of 30 percent for the 
veteran's right hand tremor effective from the date of 
receipt of the original claim for service connection, January 
9, 1997.


Rating in Excess of 10 Percent from January 9, 1997 to 
October 18, 1998

There are several VA and private treatment records which 
detail the status of the veteran's right hand tremor in the 
months prior to the filing of the claim for service 
connection.  Specifically, the veteran's private physician 
authored a letter in July 1996 which stated that "[the 
veteran] has been developing increasing tremor in the right 
upper extremity with pain and paresthesias radiating from the 
neck down to his hand."  The impression continued to state 
that the physician had concerns that the veteran had 
"impingement of his cord or spinal nerves in the right upper 
extremity."  

In September 1996, the veteran was seen by a VA geriatric 
neurologist, who noted the veteran's complaints of difficulty 
with the right hand tremor when performing fine motor skills.  
The veteran was assessed as having a mild essential tremor 
requiring medication.  

VA examinations in February and March 1997 confirmed the 
existence of radiculopathy of the veteran's service connected 
cervical spine condition into the right upper extremity, and 
assessed the tremor as a manifestation of the radiculopathy 
confirmed by diagnostic testing.  

A letter from the veteran's private physician, dated in April 
1997, states that the veteran was "developing progressive 
arthritis and central spinal stenosis causing decreased range 
of motion in the neck and some impairment of the use of his 
right upper extremity."  The veteran was found to have 
"considerable difficulty utilizing a screwdriver, a 
soldering gun or other fine tools."  As the veteran was a 
locksmith, a job which requires the usage of fine tools, the 
disability was noted as a considerable impairment.  

In November 1997, the veteran's tremor was stated to be 
"increasingly severe" by a private physician.  The tremor 
was determined to be noticeable even at rest, and was 
considered an obstacle in the veteran's ability to work as a 
locksmith, which led the physician to categorize the 
condition as a  "complete disability."  

The veteran's right hand tremor is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, pertaining to paralysis of 
the median nerve, which is anatomically located in the area 
affected by the tremor.  As noted above, under this 
provision, moderate incomplete paralysis is rated 30 percent, 
whereas a 50 percent evaluation is warranted for severe 
incomplete paralysis.  Id.  The Board is cognizant that the 
regulatory scheme does not define terms such as "moderate" 
or "severe" and that in rating the veteran's disability, 
such terms must be applied in a matter that is "equitable 
and just."  See 38 C.F.R. §§ 4.2, 4.6.  

The medical evidence shows that the veteran's right hand 
tremor caused industrial impairment during the period prior 
to filing his claim for service connection in January 1997.  
Indeed, while there is categorization of the condition as a 
mild tremor, there is also a competent medical opinion that 
he is unable to use fine tools, which has been directly 
attributed to compression of the affected nerve.  Medication 
was also prescribed for the disorder during this time.  The 
Board concludes that there is sufficient evidence to find 
that the veteran's disability was manifested by moderate 
incomplete paralysis of the median nerve.  The evidence does 
not suggest marked decrease in grip strength or any 
significant muscle atrophy, with interference in fine tool 
usage and eating (e.g. holding a utensil) being the most 
prominent complaints.  The veteran's symptoms and functional 
impairment were consistent with overall moderate disability 
but no more than moderate.  Accordingly, an initial 30 
percent rating for the period of January 9, 1997 to October 
18, 1998 is warranted.  

Rating in Excess of 30 Percent from October 19, 1998   

The veteran was afforded a VA examination in April 2000 to 
once again evaluate the severity of his right hand tremor.  
He reported that he had began eating with his left hand over 
a three year period as it had become difficult to grasp an 
eating utensil with the right hand.  The veteran complained 
that his most troublesome health problem was his hand tremor, 
which he stated had gradually worsened over time.  
Objectively, the veteran's tremor was found to be noticeable. 

The veteran's case has been before the Board previously, and 
in June 2005, the case was remanded for further evidentiary 
development.  Specifically, the Board directed that the 
veteran be afforded another VA neurology examination to 
determine which symptoms of the veteran's tremor were due to 
his service-connected cervical spine disorder versus a 
nonservice-connected disease (i.e., Parkinson's syndrome).  
The medical evidence dated prior to the remand is conflicting 
as to whether the increase in severity of the veteran's 
tremor is the result of his service-connected disc disease of 
the cervical spine with radiculopathy or, alternatively, to 
the nonservice-connected Parkinson's disease.  

Upon a July 2006 neurological examination, the veteran was 
found to exhibit muscle weakness and atrophy in his right 
thumb, which was causally associated with degenerative disc 
disease of the cervical spine.  With respect to the tremor, 
it was noted that the veteran had a right subthalamic DES 
placed into his brain in March 2005 which has, essentially, 
eliminated the tremor, although there was still noted 
difficulty in holding a razor and in performing tasks such as 
sweeping water off of a table.  It was also observed that in 
April 2005, the veteran had an adjustment on the DES, which 
the veteran reported has made his symptoms "90 percent" 
better.  It was specifically noted that the implantation of 
the DES device was for (nonservice-connected) Parkinson's 
disease.  The veteran has reported no pain or paresthesia 
since having surgical intervention, but grasping with the 
right hand is still difficult due to atrophy in the thumb.    

Applying the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 
8515, the Board concludes that, while there is medical 
evidence that shows that the radiculopathy from the veteran's 
service-connected cervical spine disease remains symptomatic 
and productive of reduced reflexes and muscle atrophy in the 
right hand with limitation on use in daily activities such as 
shaving, the current 30 percent rating contemplates a 
moderate amount of disability.  There is clearly function 
remaining in the hand and fingers and there is no indication 
of deformity or more than moderate atrophy.  Treatment for 
the veteran's nonservice-connected Parkinson's disease has 
significantly improved pain, paresthesia, and the tremor 
itself.  In view of the foregoing, the Board finds that the 
overall disability picture is no more than moderate in 
degree.  The veteran does not have a severe tremor or severe 
incomplete paralysis of the right median nerve due to 
cervical spine disease.  Accordingly, an initial or staged 
rating in excess of 30 percent is not warranted at any time, 
to include from October 19, 1998.   

In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing that his service-connected right hand tremor has 
necessitated frequent hospitalizations.  While there is some 
work impairment, recent treatment has resulted in significant 
improvement of the tremor and function of the hand.  The 
evidence does not show marked interference with employment or 
disability beyond that contemplated by the rating schedule.  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating for his right hand 
tremor pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).








ORDER

An initial 30 percent rating for a right hand (major) tremor 
for the period of January 9, 1997 to October 18, 1998, but no 
more than 30 percent, is granted, subject to the laws and 
regulations applicable to the payment of VA monetary 
benefits.   

An initial or staged rating in excess of 30 percent for a 
right hand (major) tremor from October 19, 1998 is denied.   


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


